"An order sustaining a demurrer to a defendant's plea and striking the plea is not a final judgment. Where no final judgment is excepted to, and exception to an order sustaining a demurrer to the defendant's plea to the jurisdiction and striking the plea can not be entertained by this court."  Benjamin v. Pardue, 44 Ga. App. 587 (162 S.E. 291);  Bozeman v. Ward-Truitt Co., 141 Ga. 45 (80 S.E. 320).
Writ of error dismissed. All the Justicesconcur.
                       No. 15589. OCTOBER 8, 1946.